          Case 1:17-cv-12123-IT Document 158 Filed 01/31/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT

                              DISTRICT OF MASSACHUSETTS


In re GE ERISA LITIGATION                       )   Master File No. 1:17-cv-12123-IT
                                                )
                                                )   CLASS ACTION
This Document Relates To:                       )
                                                )
       ALL ACTIONS.                             )
                                                )


                          MOTION FOR EXPEDITED HEARING

       Plaintiffs Maria LaTorre, Robyn Berger, Brian Sullivan, Frank Magliocca, and Melinda

Stubblefield (collectively “Coordinated Plaintiffs”) move this Court for an expedited hearing with

respect to (1) Plaintiffs’ Renewed Unopposed Motion For Class Certification, Appointment Of

Class Representatives, And Appointment Of Class Counsel (the “Class Motion,” Dkt. 143), and

(2) the competing motion of Sanford Heisler Sharp, LLP (“SHS”), which seeks appointment as

sole lead counsel of the proposed class (the “Competing Motion,” Dkt. 144).

       As noted in Coordinated Plaintiffs’ opposition to the Competing Motion filed on January

30, 2019, SHS’s conduct is detrimental to the putative class because, inter alia, in addition to

diverting resources from plaintiffs’ prosecution of the case against Defendants by causing an

unnecessary fight among counsel who had worked well cooperatively, it could delay discovery.

Dkt. 157 at 1-2.1




1
  Any opposition to Coordinated Plaintiffs’ Class Motion should have been filed on or before
January 30, 2020. See L.R. 7.1(b)(2). While SHS appears to be opposing Coordinated Plaintiffs’
Class Motion—at least to the extent that Coordinated Plaintiffs are seeking appointment as Class
Counsel—no other formal opposition has been filed.
          Case 1:17-cv-12123-IT Document 158 Filed 01/31/20 Page 2 of 5



       That is precisely what happened last evening, January 30, 2020, when Coordinated

Plaintiffs filed their opposition to the Competing Motion. In a conversation between Coordinated

Plaintiffs’ counsel and Defendants’ counsel as the opposition was being filed, Defendants stated

that they were unable to negotiate with Coordinated Plaintiffs about open discovery issues because

of the uncertainty created by the Competing Motion. Defendants were (justifiably) unsure of who

could properly speak on behalf of plaintiffs and were concerned that any progress made with

Coordinated Plaintiffs’ counsel could prove wasteful and would have to be reworked if SHS is

appointed as Class Counsel.

       As a result, discovery in this action is effectively stayed until Class Counsel is appointed.

The parties have until December 18, 2020 under the governing schedule to complete discovery,

including depositions; before that can take place the parties need to complete their negotiations

over search terms and custodians, Defendants need to search for documents, review for privilege

and produce those documents. Without a resolution of the current discovery issues—which the

parties were working through smoothly before the Competing Motion was filed—the parties risk

being unable to complete discovery under the current schedule.

       A delay of discovery at this crucial time could jeopardize the prosecution of this action.

Accordingly, Coordinated Plaintiffs respectfully request that the Court schedule an expedited

hearing on the Class Motion and the Competing Motion in order to resolve these outstanding issues

as soon as possible.

       Pursuant to Local Rule 7.1(a)(2), Coordinated Plaintiffs conferred with both SHS and

Defendants. Defendants advised Plaintiffs that they take no position as to the request for an

expedited hearing. In response to the meet-and-confer conference between Coordinated Plaintiffs

and SHS that occurred at approximately 1:00 p.m., est. on January 31, 2019 regarding this Motion,

                                               -2-
          Case 1:17-cv-12123-IT Document 158 Filed 01/31/20 Page 3 of 5



SHS informed Coordinated Plaintiffs that, “We do not agree with your statement about delay

jeopardizing the prosecution of the action, nor did we agree to an expedited hearing on class and

lead counsel motions. As you likely recall, we agreed to a request for oral argument on the lead

counsel motions ‘as soon as practicable.’”

       Additionally, during the meet-and-confer with SHS, SHS stated that it plans to seek leave

to file a reply on the Competing Motion, on or before 12:00 p.m., est. on Thursday, February 6,

2020. Coordinated Plaintiffs do not oppose that forthcoming motion on the schedule proposed by

SHS.

       For all the foregoing reasons, Coordinated Plaintiffs respectfully request that the Court

schedule an expedited hearing on the Class Motion and the Competing Motion at the Court’s

earliest convenience after SHS’s reply is filed on February 6, 2020.

 DATED: January 31, 2020                       BLOCK & LEVITON LLP
                                               JASON M. LEVITON (BBO #678331)

                                                             /s/ Jason M. Leviton
                                                            JASON M. LEVITON
                                               260 Franklin Street, Suite 1860
                                               Boston, MA 02110
                                               Telephone: 617/398-5600
                                               617/507-6020 (fax)
                                               jason@blockesq.com

                                               BLOCK & LEVITON LLP
                                               R. JOSEPH BARTON (pro hac vice)
                                               1735 20th Street NW
                                               Washington, DC 20009
                                               Telephone: 202/734-7046
                                               617/507-6020 (fax)
                                               jbarton@blockesq.com
                                               Interim Liaison Counsel for Plaintiffs




                                               -3-
Case 1:17-cv-12123-IT Document 158 Filed 01/31/20 Page 4 of 5




                            ROBBINS GELLER RUDMAN
                             & DOWD LLP
                            SAMUEL H. RUDMAN (pro hac vice)
                            EVAN J. KAUFMAN (pro hac vice)
                            MAGDALENE ECONOMOU (pro hac vice)
                            58 South Service Road, Suite 200
                            Melville, NY 11747
                            Telephone: 631/367-7100
                            631/367-1173 (fax)
                            ekaufman@rgrdlaw.com
                            meconomou@rgrdlaw.com
                            SQUITIERI & FEARON, LLP
                            LEE SQUITIERI (pro hac vice)
                            32 East 57th Street, 12th Floor
                            New York, NY 10022
                            Telephone: 212/421-6492
                            212/421-6553 (fax)
                            lee@sfclasslaw.com
                            GARDY & NOTIS, LLP
                            JAMES S. NOTIS (pro hac vice)
                            ORIN KURTZ (pro hac vice)
                            126 East 56th Street, 8th Floor
                            New York, NY 10022
                            Telephone: 212/905-0509
                            212/905-0508 (fax)
                            jnotis@gardylaw.com
                            okurtz@gardylaw.com
                            Co-Lead Counsel for Plaintiffs




                            -4-
          Case 1:17-cv-12123-IT Document 158 Filed 01/31/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I, Jason M. Leviton, hereby certify that the foregoing document was filed through the ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants this 31st day of January, 2020.

                                                              /s/ Jason M. Leviton
                                                             JASON M. LEVITON
